Colt, J.
This suit is brought for infringement of letters patent No. 270,453, dated January 9, 1883, granted to James J. McCormack for improvements in spring-beds. The specification states that the invention relates to that class of spring-beds which are adapted to be folded longitudinally, and has for its object to keep the bed from sagging at its center, and to strengthen the frame. The only part of the McCormack bed which it can he pretended is new is a rod running through the center of ihe bed. and connecting the two sections or frames of which the bed is composed. Every other element mentioned in the two claims of the patent were old and well known at the date of the McCormack invention, and it is only the form of the rod or bar described in the Mc-Cormack patent that is new; for connecting rods, extending between the ends of the same section frames, are clearly shown in the prior Keen-holts patents.
In view of the prior state of the art, as shown in the following patents: Nos. 10,179, issued August 8, 1882, to S. 11. Reeves; 251°,241, issued December 2,0,1881, to George Keenholts; 212,443, issued February 18, *7641879, to William B. Crich; 179,190, issued June 27, 1876, to William B. Hatch; 171,776, issued January 4, 1876, to William Chase; and 251,242, issued December 20, 1881, to A. Keenholts, — I must hold the McCormack patent void for want of patentable novelty. A decree may be entered dismissing the bill.